10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
23

 

 

Case 3:18-cv-00337-Ml\/|D-CBC Document 68 Filed 02/251'19 Page l of 4

 

 

 

 

 

 

 

AARON D. FORD /
Attorney General \/
lAN E. CARR, ear N@‘ 13340 _"" EiitE§ “‘"""_ REGE'VED
Deputy Attorney General *“_' RED _______ SERVED ON
State OfNevada COUNSEUPARTIES GF RECORD
Bureau of Litigation
Publie Safety Division
100 N. Carson Street FEB 2 6 zmg
Carson City, NV 89701-4717
T€lr (7'?5) 684-1259 CLERKUS nietalc‘rro
E-mall: icarr@ag.nv. gov BY D|STRLCT Oi_~ NEW\"D£RT
Aftorneysfor Dej%ndanfs l DEPUTY

 

 

Theresa Wz'ckhnm, Me[fssa Mt`tchell,
Adam Lnxa!t, Brr.`an Snna'ovaf,

James Dzurenda, Candis Brockway,
John Scotf, Karen Gedney,

Dana Marks, Richam' Long,

Wfllz'am Donneffy, and Romeo Aranas

UNITED STATES DISTRICT COURT
DISTRICT OF NEVADA , , _
n@n?.

FRANK D’AGOSTINO,
CaSe No. 3:13-cv-00337~MMD-CBC

Plaintiff,
vs. MOTION FOR EXTENSION OF TIME TO
RESPOND TO MOTIONS FOR
ROME() ARANAS et al_ PRELIMINARY INJUNCTION AND
’ ’ APPOINTMENT OF COUNSEL (ECF Nos. 64,
Defendants. 65, 66)

 

Defendants, Theresa Wiclcharn, l\/lelissa l\/Iitchell, Adam Laxalt, Brian Sandoval, James
Dzurenda, Candis Brocl<Way, John Seott, Karen Gedney, Dana Marl<s, Richard Long, William
Donnelly, and Romeo Ara;nas (Defendants) by and through oounsel, Aaron D. Ford, Attorney General
of the State of Nevada, and lan E. Carr, Deputy Attorney General, hereby Subrnit their Motion for
Extension of Tirne to Respond to Motions for Prelirninary lnjunotion and Appointnnent of Counsel
(ECF Nos. 64, 65, 66). This Motion is based on Federal Rule of Civil Procedure 6(b)(l)(A), the
following Mernorandurn of Points and Authorities, and all papers and pleadings on file in this aotion.

MEMORANDUM OF POINTS AND AUTHORITIES
I. ARGUMENT
Defendants respectfully request a fourteen (14) day extension of time out from the current

deadline (February 25, 2019) to respond to pending motions in this oase. Counsel for
l

 

 

10
11
12
13
14
15
16
17
is
19
20
21
22
23
24
25
26
27
2a

 

 

Case 3:18-c\/-00337-MMD-CBC Docurnent 68 Filed 02/25/19 Page 2 of 4

Defendants is confronted With numerous competing deadlines and a high Workload due to staffing
changes in the Office of the Attorney General.

Furthermore, upon information and beiief, it appears from discussions With prison medical Staff
that Plaintiff is in the process of approval for hepatitis C (HCV) drug treatment, Which would moot his
request for injunctive relief. Defense counsel requests additional time to gather Plaintiff’s medical
records to confirm the Status of his treatment.

However, such obstacles are currently being resolved and the requested extension of time
should afford Defendants adequate time to motion responses in this case.

Federal Rule of Civil Procedure 6(b)(l) governs extensions of time and provides as follows:

When an act may or must be done vvithin a specified time, the court may,
for good cause, extend the time: (A) with or Without motion or notice if
the court acts, or if a request is made, before the original time or its
extension expires; or (B) on motion made after the time has expired if the
party failed to act because of excusable neglectl

Defendants’ request is timely and its limited nature Will not hinder or prejudice Plaintiff’s case,
but Will allow for a thorough responses to Plaintiff’s motions for injunctive relief. The requested
fourteen (14) day extension of time should permit Defendants time to adequately research and respond
to Piaintiff”s pending motions Defendants assert that the requisite good cause is present to Warrant the
requested extension of time.

/ / /
/ / /
/ / /
/ / /
/ / /
/ / /
/ / /
/ / /
/ / /
/ / /

 

 

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 3:18-cV-00337-MMD-CBC Document 68 Filed 02/25/19 Page 3 of 4

For these reasons, Defendants respectfully request a fourteen (14) day extension of time from
the current deadline to fiie a responsive pleading in this case, with a new deadline to and including
Monday, l\/Iarch 11, 2019.

DATED this 25th day of February, 2019.

AARON D. FORD
Attorney General

By= c/§é?c §%a:»

IAN E. CARR

Deputy Attorney General
State of Nevada

Bureau of Litigation
Public Safety Division
Attorneysfor Defendants

0 ORDEREI).

   
 

DATED: § L(l[ M£z

 

 

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 3:18-cv~00337-MI\/|D-CBC Document 68 Filed 02/25/19 Page 4 of 4

CERTIFICATE OF SERVICE
I certify that 1 am an employee of the Oftice of the Attorney General, State ofNevada, and that
on February 25, 2019, 1 caused to be served a copy of the foregoing, MOTION FOR EXTENSION
OF TIME TO RESPOND TO MOTIONS FOR PRELIMINARY INJUNCTION AND
APPOINTMENT OF COUNSEL (ECF Nos. 64, 65, 66), by U.S. District Court CM/ECF Eiectronic
Filing on the following'.

FRANK D’AGOSTINO #32883

C/O NNCC LAW LIBRARIAN

NORTHERN NEVADA CORRECTIONAL CENTER
P.O. BOX 7000

CARSON CITY, NV 89702

lawlibrary@doc.nv.gov

1 f 12 -` ..
\2...»-4£1122 a t a §:8 g '_ six 41

An employee of the

Office of the Attorney General

 

 

